Filed pursuant to Rule 424(b)(3) of the Securities Act of 1933, as amended Registration No. 333-157187 PROSPECTUS SUPPLEMENT NO. 1 to prospectus dated May 14, 2009 929,907 SHARES OF COMMON STOCK This prospectus supplement supplements information contained in the prospectus dated May 14, 2009 relating to the offer and sale by the selling security holders identified in the prospectus (the “Prospectus”), of 929,907 shares of our common stock issuable upon exercise of our outstanding Series A Common Stock Purchase Warrants.This prospectus supplement includes our attached Quarterly Report on Form 10-Q for the quarter ended March 31, 2009, which wasfiled with the U.S. Securities and Exchange Commission (“SEC”) on June 30, 2009. The information contained in such report is dated as of the date of such report.This prospectus supplement should be read in conjunction with the Prospectus, which is to be delivered with this prospectus supplement.This prospectus supplement is qualified by reference to the Prospectus except to the extent that the information in this prospectus supplement updates and supersedes the information contained in the Prospectus, including any supplements or amendments thereto. Investing in our shares of common stock involves risks and uncertainties.See “Risk Factors” beginning on page 4 of the prospectus dated May 14, Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if the Prospectus or this prospectus supplement is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is June 30, 2009. UNITED STATES SECURITIES
